PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/520,453
Filing Date: 24 Jul 2019
Appellant(s): Witbart



__________________

For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/28/22.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/30/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-10, 12-18, and 20, rejected under 35 U.S.C. 112(b)
Claims 1-10, 12-18, and 20, rejected under 35 U.S.C. 103

(2) Response to Argument

In respect to the 35 U.S.C. 112(b) rejection, the appellant requests the rejection to be withdrawn, without any argument.  The removal of the term “specially” does not clarify the recitation “where each electronic recipe is formatted to make reading and interpreting each recipe easier to accommodate users with learning disorders”.   The scope of the recitation is unclear, as “by including” is clearly demarcated and rendered obvious by the prior art, however, particular formatting that is “formatted to make reading and interpreting each recipe easier to accommodate users with learning disorders” are not described in the following claim language and are unclear. 
In respect to the 35 U.S.C. 103 rejection, the appellant does not provide any arguments against the teaching of the prior art as it relates to the claimed subject matter, except that “the combination of cited references fails to disclose, teach, or suggest…wherein each electronic recipe is calculatedly built to make reading and interpreting each recipe easier to accommodate users with learning disorders and/or learning disabilities by including the unique combination and arrangement of at least the recited features [emphasis added]”.  However, all of the limitations in the claim are taught by the combination of HCPC and GGB.   In particular HCPC teaches the color-coded measurement as well as the demarcated ingredient section.  It is further noted that HPCP teaches the first demarcated ingredient section in the upper left-most side.  The claim states “at least one demarcated ingredient section”, and thus a teaching of a single demarcated ingredient section reads on the claim, since the language following “wherein when the at least one demarcated ingredient section comprises a plurality of demarcated ingredient sections…” is conditional. 
Thus, the formatting and color-coding as claimed, is taught by HCPC.  This alone teaches a formatting that “make[s] reading and interpreting each recipe easier to accommodate users with learning disorders and/or learning disabilities by including the unique combination and arrangement of at least the recited features”.  The appellant has fails to distinguish what features of the claim language are not met by HCPC in view of GGB.
GGB teaches the transformation of the hardcover book of HCPC into electronic form, particularly using Powerpoint as appropriate software to provide the book in electronic form.  The additional cited reference is for inherency of Powerpoint at the time of the combination to have the layering feature.
The Office Action relied upon KSR as motivation for the combination, and provided a more detailed explanation in the Interview Summary (10/06/21).
In conclusion, the appellant does not provide any differences between the prior art and the present application as claimed, except for stating that the difference is that “each electronic recipe is calculatedly built to make reading and interpreting each recipe easier to accommodate users with learning disorders and/or learning disabilities by including the unique combination and arrangement of at least the recited features”.  However, this argument is drawn to the recitation which is currently rejected under 35 U.S.C. 112(b), since the recitation does not clearly delineate what formatting is being claimed.    The language which is clear, follows the “by including…” recitation, and is rejected under the prior art.  The appellant does not provide any argument against the actual teachings of the prior art as relevant to the formatting which is clearly delineated in the claim.    
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637                                                                                                                                                                                                        
Conferees:
/DANIEL J TROY/Supervisory Patent Examiner, Art Unit 3637     

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631                                                                                                                                                                                                            
                                                                                                                                                                                              

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.